OPINION OF THE COURT
Memorandum.
Judgment of conviction unanimously reversed on the law, “accusatory instrument” dismissed and fine remitted.
An appearance ticket is not an accusatory instrument and its filing does not give a court jurisdiction over defendant. Thus, the failure to file with the court a proper accusatory instrument mandates reversal and dismissal of the summons (see, People v Cooperman, NYLJ, Jan. 17, 1989, at 26, col 4 [App *556Term, 9th & 10th Jud Dists]; People v McKee, NYLJ, Mar. 3, 1997, at 30, col 4 [App Term, 9th & 10th Jud Dists]).
DiPaola, P. J., Floyd and Doyle, JJ., concur.